Title: From George Washington to John Carlile, 16 September 1780
From: Washington, George
To: Carlile, John


                        
                            Gentln
                            Head Qrs Sepr 16. 1780

                        
                        I have received your Letter of this date and am sorry to find You have not obtained from your State the
                            benefits which are proposed & recommended by the Resolution to which You refer. I am sensible of the difficulties
                            attending your situation on this account, and therefore consent to one of your going to His Excellency, Governor Lee, as
                            You request. You will inform Colonel Hazen of it. Unfortunately there is no money in the military chest or your Paymaster
                            or the Officer acting as such, might obtain a warrant on account of your pay. I inclose a line addressed to Major General
                            Greene, who will furnish One of You with a Horse, Saddle & Bridle on your application, if circumstances will
                            admit, for the journey, which You will return again when the Officer arrives in Camp. I am Gentln with esteem Yr Most Obed.
                            St
                        
                            Go: Washington
                        
                    